DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim 2 is canceled.
Claims 1 and 3-24 are pending.


Response to Arguments
Applicant's arguments, see Remarks - Applicant Arguments/Remarks Made in an Amendment, filed 11/24/2021, with respect to the rejection(s) of claim(s) 1-20 under Nakagawa (US Patent 7,086,867) have been fully considered.  However, upon further consideration, a new ground(s) of rejection is made in view of Leleu et al. (CN 103378429) with respect to claim(s) 1 and 3-24.

Response to Amendment
The amendments to the (specifications, claims) filed on December 29, 2021 have been entered. Claims 1 and 3-24 are pending

Claim Objections
Claim 7 is objected to because of the following informalities:  
ground connection--. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 7-10 and 12-24 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Leleu et al. (CN 103378429).
With respect to Claim 1:
Leleu discloses an electrical connector assembly (FIG. 1, 1), comprising: 
a receptacle (FIG. 1, 4) including inner (FIG. 1, 42) and outer conductive shells (FIG. 1; 40, 44), the inner shell (FIG. 1, 42) supporting at least one socket contact (FIG. 1, 41) therein, the outer shell (FIG. 1; 40, 44) enclosing the inner shell (FIG. 1, 42) each of the inner (42) and outer (40, 44) shells having a front end (FIG. 1, see notation) for 
a plug (FIG. 1; 2, 3) including an outer shell (FIG. 1, 34) supporting at least one pin contact (FIG. 1, 35) configured to mate with the at least one socket contact (FIG. 1, 41) of the receptacle (FIG. 1, 4), the outer shell (FIG. 1, 34) of the plug (FIG. 1, 3) having a front end (FIG. 1, see notation) for mating with the front end (FIG. 1, see notation) of the receptacle (4), and a back end (FIG. 1, see notation) configured to connect to a coaxial cable, a plug primary ground connection (FIG. 1, see notation) located on an inner surface (FIG. 1, see notation) of the outer shell (FIG. 1, 34) of the plug (FIG. 1; 2, 3), and a plug secondary ground connection (FIG. 1, see notation) located on an outer surface (FIG. 1, see notation) of the outer shell (FIG. 1, 34) of the plug (FIG. 1, 3), 
wherein when the receptacle (FIG. 5F, 4) and plug (FIG. 5F; 2 ,3) are mated (FIG. 5F), the receptacle (4) and plug (3) primary ground connections (FIG. 1, see notation) form a primary grounding path (FIG. 1, see notation) through the assembly (FIG. 1, 1) and the receptacle (FIG. 1, 4) and plug (FIG. 1; 2, 3) secondary ground connections (FIG. 1, see notation) form a secondary grounding path (FIG. 1, see notation) through the assembly (1), thereby electrically connecting the plug (FIG. 1, 3) with the printed circuit board.
[AltContent: arrow][AltContent: textbox (outer surface of receptacle connection)][AltContent: arrow][AltContent: textbox (outer surface of plug outer shell (34) connection)][AltContent: textbox (inner surface of plug outer shell (34) connection)][AltContent: arrow][AltContent: arrow][AltContent: textbox (plug primary ground connection)][AltContent: textbox (plug secondary ground connection)][AltContent: arrow][AltContent: textbox (Plug front end)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Receptacle secondary ground connection)][AltContent: textbox (Receptacle primary ground connection)][AltContent: arrow][AltContent: textbox (Receptacle back end)][AltContent: textbox (Plug back end)][AltContent: arrow][AltContent: textbox ()][AltContent: arrow][AltContent: textbox ()][AltContent: textbox (Receptacle front end)][AltContent: arrow]
    PNG
    media_image1.png
    741
    777
    media_image1.png
    Greyscale

With respect to Claim 3: 
Leleu discloses the electrical connector assembly, wherein each of the primary (FIG. 1, see notation) and secondary (FIG. 1, see notation) ground connections is one or more contact points (FIG. 1, see notation).
With respect to Claim 4: 
Leleu discloses the electrical connector assembly, wherein the primary (FIG. 1, see notation) and secondary (FIG. 1, see notation) ground connections of the 
With respect to Claim 5: 
Leleu discloses the electrical connector assembly, wherein one of the primary (FIG. 1, see notation) and secondary (FIG. 1, see notation) ground connections of each of the receptacle (4) and plug (2, 3) provides a mechanical connection (FIG. 1, see notation) configured to mechanically engage the front ends (FIG. 1, see notation) of the receptacle (4) and plug (2, 3).
With respect to Claim 7:
Leleu discloses an electrical connector assembly (FIG. 1, 1), comprising: 
a receptacle (FIG. 1, 4) including inner (FIG. 1, 42) and outer (FIG. 1; 40, 44) conductive shells, the inner conductive shell (FIG. 1, 42) supporting at least one socket contact (FIG. 1, 41) therein, wherein the outer conductive shell (FIG. 1; 40, 44) encloses the inner conductive shell (FIG. 1, 42), each of the inner (42) and outer (40, 44) conductive shells having a front end (FIG. 1, see notation) for mating with a mating connector (FIG. 1, 2) and a back end (FIG. 1, see notation) configured to electrically connect to a printed circuit board (Claim 12), and the receptacle (4) including a receptacle primary ground connection (FIG. 1, see notation) on the inner conductive shell (42) and a receptacle secondary ground connection (FIG. 1, see notation) on the outer conductive shell (44); and 
a plug (FIG. 1; 2, 3) including an outer conductive shell (FIG. 1, 34) supporting at least one pin contact (FIG. 1; 21, 31, 35) configured to mate with the at least one socket contact (FIG. 1, 41) of the receptacle (4), the outer conductive shell (34) of the plug (2, ground connection (FIG. 1, see notation) and a plug secondary ground connection (FIG. 1, see notation), wherein when the receptacle (4) and plug (2, 3) are mated, the receptacle (4) and plug (2, 3) primary ground connections (FIG. 1, see notation) form a primary grounding path (FIG. 1, see notation) through the assembly (1) and the receptacle and plug secondary ground connections (FIG. 1, see notation) form a secondary grounding path (FIG. 1, see notation) through the assembly (1), thereby electrically connecting the plug (2, 3) and the printed circuit board (Claims 12).
With respect to Claim 8: 
Leleu discloses the electrical connector assembly, wherein each of the primary (FIG. 1, see notation) and secondary (FIG. 1, see notation) receptacle ground connections is one or more contact points (FIG. 1, see notation) on the inner (FIG. 1, see notation) and outer (FIG. 1, see notation) conductive shell, respectively, of the receptacle (4) and each of the primary (FIG. 1, see notation) and secondary (FIG. 1, see notation) plug ground connections is one or more contact points (FIG. 1, see notation) on the outer conductive shell (34) of the plug (3).
With respect to Claim 9: 
Leleu discloses the electrical connector assembly, wherein the primary (FIG. 1, see notation) and secondary (FIG. 1, see notation) ground connections of the receptacle (4) and plug (2, 3), respectively, define separate grounding paths (FIG. 1, 
With respect to Claim 10:
Leleu discloses an electrical connector assembly (FIG. 1, 1), comprising: 
a receptacle (FIG. 1, 4) including an outer tubular shell (FIG. 1, 44), the outer shell (44) supporting at least one socket contact (FIG. 1, 41) therein, the outer shell (44) having a front end (FIG. 1, see notation) for mating with a mating connector (FIG. 1; 2, 3) and a back end (FIG. 1, see notation) configured to electrically connect to a printed circuit board (claim 12), and the receptacle (4) including one or more receptacle ground connections (FIG. 1, see notation), wherein at least one of the receptacle ground connections (FIG. 1, see notation) is located on an inner surface (FIG. 1, 45 see notation) of the outer tubular shell (FIG. 1, 44); and 
a plug (FIG. 1; 2, 3) including an outer shell (FIG. 1, 34) supporting at least one pin contact (FIG. 1; 21, 31, 35) configured to mate with the at least one socket contact (FIG. 1, 41) of the receptacle (4), the outer shell (34) of the plug (3) having a front end (FIG. 1, see notation) for mating with the front end (FIG. 1, see notation) of the receptacle (4), and a back end (FIG. 1, see notation) configured to electrically connect to a coaxial cable, and the plug (2, 3) including one or more plug ground connections (FIG. 1, see notation), wherein when the receptacle (4) and plug (2, 3) are mated, the receptacle (4) and plug (2, 3) ground connections (FIG. 1, see notation) form one or more grounding paths (FIG. 1, see notation) through the electrical connector assembly (1), thereby electrically connecting the plug (2, 3) to the printed circuit board (claim 12), and wherein one of the receptacle ground connections (FIG. 1, see notation) with one of 
With respect to Claim 12: 
Leleu discloses the electrical connector assembly, wherein the mechanical connection (FIG. 1, see notation) is corresponding engagement members on the outer shells (FIG. 1, see notation).
With respect to Claim 13: 
Leleu discloses the electrical connector assembly, wherein each of the outer tubular shell of the receptacle (44) and the outer shell of the plug (34) is conductive (bronze).
With respect to Claim 14: 
Leleu discloses the electrical connector assembly, wherein each of the primary (FIG. 1, see notation) and secondary (FIG. 1, see notation) ground connections is one or more contact points (FIG. 1, see notation).
With respect to Claim 15: 
Leleu discloses the electrical connector assembly, wherein one of the grounding paths (FIG. 1, see notation) formed when the receptacle (44) and plug (34) are mated extends is through the outer tubular shell (44) of the receptacle (4) and the outer shell (34) of the plug (3).
With respect to Claim 16: 
Leleu discloses the electrical connector assembly, wherein the receptacle (4) has an inner conductive shell (FIG. 1, 42) received inside of the outer tubular shell (FIG. 1, 
With respect to Claim 17: 
Leleu discloses the electrical connector assembly, wherein the outer tubular shell (44) of the receptacle (4) is devoid of threads (FIG. 1, see notation).
With respect to Claim 18: 
Leleu discloses the electrical connector assembly, wherein the outer shell (34) of the plug (3) is devoid of threads (FIG. 1, see notation).
With respect to Claim 19: 
Leleu discloses the electrical connector assembly, wherein the mechanical connection (FIG. 1, see notation) comprises a resilient member (FIG. 1, 42 see notation).
With respect to Claim 20: 
Leleu discloses the electrical connector assembly, wherein the resilient member (42) is a tab.
With respect to Claim 21: 
Leleu discloses the electrical connector assembly, wherein the outer shell (44) forms an outer surface (FIG. 1, see notation) of the receptacle (4).
With respect to Claim 22:
Leleu discloses the electrical connector assembly, wherein each of the outer shell (44) and the inner shell (42) of the receptacle (4) has a tubular shape (FIG. 1, see notation).
With respect to Claim 23: 

With respect to Claim 24: 
Leleu discloses the electrical connector assembly, wherein each of the outer shell (44) and the inner shell (42) of the receptacle (4) has a tubular shape (FIG. 1, see notation and Sheet 11, line 34).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Leleu et al. (CN 103378429) in view of Nakagawa et al. (United States Patent 7,086,867).
With respect to Claims 6 and 11: 

Leleu does not expressly disclose the mechanical connection is corresponding snap engagement members on the receptacle and the plug, respectively.
However, Nakagawa teaches the mechanical connection is corresponding snap engagement members on the receptacle (FIG. 15, 46A) and the plug (FIG. 15, 56A), respectively (Column 11, lines 20-25 and 62-67).
[AltContent: arrow][AltContent: textbox (Snap engagement member plug )][AltContent: arrow][AltContent: textbox (Snap engagement member receptacle )]
    PNG
    media_image2.png
    446
    679
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Leleu with the teachings of Nakagawa and provide the mechanical connection is corresponding snap engagement members on the receptacle and the plug, respectively “so as to be close to the cylindrical section, the connection of the cylindrical section to ground can be securely made, and more 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G. LEIGH whose telephone number is (571)270-0672. The examiner can normally be reached Monday - Friday, 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH A. RIYAMI can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PETER G LEIGH/Examiner, Art Unit 2831